Citation Nr: 1508756	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-06 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in South Arizona


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by the Casa Grande Regional Medical Center from April 5, 2012, to April 7, 2012.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Healthcare System in South Arizona.

In July 2013, the Veteran presented sworn testimony during a personal Board hearing in Phoenix, Arizona.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the July 2013 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, she also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran received treatment for her nonservice-connected gastrointestinal disabilities at the Casa Grande Regional Medical Center from April 5, 2012, to April 7, 2012.

2.  The Veteran's treatment was not previously authorized by VA.

3.  The treatment received from April 5, 2012, to April 7, 2012 was not for a medical emergency and treatment at a VA medical facility was feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical expenses for treatment from April 5, 2012, to April 7, 2012 have not been met.  38 U.S.C.A. §§ 1703(a), 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA does not apply in the instant case, as the relevant facts necessary for the determination to be made (i.e., the nature of the treatment the Veteran received, the nature of the Veteran's service-connected disabilities) are not in dispute, and whether the Veteran is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In any event, the Veteran was issued proper VCAA notice in a May 2012 letter, which provided notice of the information and evidence necessary to support her claim.

II. Analysis

To be eligible for reimbursement under the Millennium Act, a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).

All of these criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran is seeking reimbursement of medical care provided to her at the Casa Grande Regional Medical Center from April 5, 2012 to April 7, 2012.  A review of the record demonstrates that the Veteran presented at the Casa Grande Regional Medical Center emergency room on April 5, 2012 with the feeling of a foreign body sensation in the rectum.  She stated that she had been having blood stools as well.  The Veteran stated that she was involved in a motor vehicle accident in 1996, at which time she had a crushed pelvis and "swallowed a large amount of glass."  She stated that since that time she has had increased abdominal discomfort.  She reported that she was seen at the VA on April 4, 2012 at which time a computerized tomography (CT) scan was performed, which "apparently did not show any signs of glass."  Private treatment records indicate that the Veteran "refuses to go back to the VA." She was admitted for 'intractable' abdominal pain and a gastrointestinal consultation.  Another CT scan of the Veteran's abdomen and pelvis was performed on April 6, 2012, which showed no evidence of a foreign body.  The Veteran was discharged on April 7, 2012.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).
Although the Veteran maintains that the private medical treatment from April 5, 2012 to April 7, 2012 was emergent, she also asserts that this treatment was authorized by VA.  See, e.g., the Board hearing transcript dated July 2013.  Specifically, she testified that she and her husband asked the Casa Grande Regional Medical Center to contact VA and that they were assured the treatment was authorized.  Id.  The Veteran insists that, if she were told that the treatment was not authorized, she would have not continued to seek private medical treatment.  Id.

Critically, however, private treatment records from the Casa Grande Regional Medical Center contradict the Veteran's personal testimony.  As indicated above, the private treatment records show that the Veteran sought treatment in the Casa Grande emergency department on April 5, 2012.  She was instructed to obtain care at the VAMC in Tucson, but she refused.  See the emergency department record dated April 5, 2012.  The Board therefore finds that the Veteran's testimony concerning the pre-authorization of her private medical treatment is not credible.  As such, there is no evidence in record to support the Veteran's contention that prior VA authorization was obtained.

The evidence does not show that the Veteran received medical treatment for a service-connected condition or one which was clinically determined to be an adjunct condition to any service-connected disability, nor does the Veteran so contend.  To the contrary, the record shows that the Veteran has not established service connection for any disability.  Furthermore, the record does not reflect that the Veteran was participating in a rehabilitation program and was need in hospital care or medical services for the reasons set forth in 38 C.F.R. § 17.47(i).  Accordingly, reimbursement under 38 U.S.C.A. § 1728 is not warranted. 

Rather, the Veteran argues that she is entitled to reimbursement of unauthorized non-VA emergency treatment under the provisions of the Veterans Millennium Healthcare and Benefits Act.  The Board has therefore considered the Veteran's claim under 38 U.S.C.A. § 1725.  For the reasons set forth below, the Board has determined that the requisite criteria have not been met.

Beginning with criteria (a), it is undisputed that the non-VA medical services were initially provided to the Veteran at a hospital emergency department.  As such, the first criteria are satisfied.

As to criteria (b), the evidence of record does not support a finding that the Veteran was treated for a condition from April 5, 2012, to April 7, 2012, of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Pursuant to 38 C.F.R. § 17.1002, this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).

Critically, the medical evidence shows that the Veteran did not suffer from acute symptoms of sufficient severity that a prudent layperson could reasonably expect the absent of immediate medical attention to result in the placing of her health in serious jeopardy.  Rather, the medical evidence demonstrates that the Veteran previously sought treatment at the Casa Grande Regional Medical Center in February 2012 for similar complaints, at which time a CT scan indicated she was essentially unremarkable, aside from prior granulomatous disease involving the liver and spleen and an old rib fracture.  VA treatment records were reviewed, which showed that the Veteran had a colonoscopy done at an outside facility.  The colonoscopy indicated that "there was definitely no foreign body within the colon."  See the Casa Grande Regional Medical Center discharge summary dated April 2012.  The Veteran then sought VA treatment in March 2012 at which time she was insisting that a repeat colonoscopy be performed; she was sent home.  She contacted VA on April 3, 2012, and complained of abdominal pain and distress; she was told to seek emergency treatment, but she refused.  On April 4, 2012, the Veteran presented at the Tucson VAMC with abdominal distress.  Another CT scan was performed, which did not show any foreign matter in the colon or rectum.  At that time, it was noted that the Veteran wanted to have another colonoscopy in order to remove the glass, which she believed was in her colon.  She asked if VA would pay for her to go elsewhere to get the colonoscopy.  VA staff informed the Veteran that it was a decision for the Veteran and her primary care physician.  See the VA treatment records dated April 4, 2012.

On April 5, 2012, the Veteran presented to the Casa Grande emergency department with complaints of abdominal pain that had begun two to three days prior.  See the emergency department records dated April 5, 2012.  As indicated above, the Veteran refused to seek treatment at a VA medical facility and was subsequently admitted for observation.  Treatment records show that the Veteran insisted on a colonoscopy, despite indications to the contrary.  A repeat CT scan was recommended, which the Veteran initially refused.  The Casa Grande medical staff attempted to discharge the Veteran on April 6, 2012, but she became very upset.  She subsequently agreed to a CT scan of the abdomen and pelvis, which showed no foreign bodies.  The Veteran was discharged on April 7, 2012.

The Board notes that, although the Veteran may have felt that her abdominal distress was life threatening if not treated over time, it was not emergent in the sense that urgency in treatment was required.  It is clear that if the condition had been immediately life threatening, this would be another matter.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995) (a medical opinion which stated that cardiac "bypass surgery was definitely indicated and felt to be indicated on an urgent basis" led the Court to conclude that Board decision that an emergency was not involved "cannot stand").  Such is not the case here, where a medical emergency was not identified and the Veteran was discharged to home.

In sum, the competent medical evidence of record does not show that the Veteran received emergent medical treatment on April 5, 2012 to April 7, 2012, which was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Inasmuch as this criterion of 38 C.F.R. § 17.1002 is not satisfied, payment or reimbursement cannot be authorized under this provision.  Failure of criterion (b) is fatal to the Veteran's claim, and her claim must be denied on this basis.
Although the Veteran's claim fails because criterion (b) is not met, the Board will also briefly address criterion (c), feasible unavailability.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide in the alternative).

As to criterion (c), there is no evidence to suggest that the nearest VA facility was feasibly unavailable.  As noted above, Casa Grande Regional Medical Center treatment records show that the Veteran was advised to seek treatment at the Tucson VAMC, but she refused.  Also, the Veteran was not transported to the emergency room by ambulance.  Moreover, as noted above, the Veteran described her symptoms as having an onset of two to three days.  As such, the evidence does not support a finding that the nearest VA facility was feasibly unavailable to the Veteran.  Criterion (c) is not met and the Veteran's claim also fails on this basis.  Because this criterion of 38 C.F.R. § 17.1002 is not satisfied, payment or reimbursement cannot be authorized under this provision.  

Accordingly, for the reasons and bases expressed above, the Veteran is not eligible for payment or reimbursement of medical expenses for April 5, 201,2 to April 7, 2012, pursuant to 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  The benefits sought on appeal are therefore denied.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by Casa Grande Regional Medical Center from April 5, 2012, to April 7, 2012, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


